Title: To——, 29 May 1755
From: Franklin, Benjamin
To: Peters, Secretary



Sir
Philada. May 29. 1755
The Committee hereby acquaint you that the House have resolved to defray the Expence of the cutting of the Roads requird, so that you may go on with that Affair freely. If there should come any orders to you from the Generall for wheat, the Committee desire you would send him any quantity he desires of that which was bought for the Publick above the quantity of 14,000 bushels at first order’d for the Virginia flour, or more in case that should not be sufficient. They also desire that care may be taken that the men be kept close to their work, and do faithfull days works or the Expence will be unreasonably great. They are willing to pay an Active diligent overseer what may be reasonable for such Service.
I am [in] behalf of the Committee, Sir Your Humble servant
B Franklin
Please to communicate this to Joseph Armstrong Esqr.



[On the back]
At a meeting of the Committee and other members of Assembly at the state House in Philadelphia the 29. 5mo 1755
Present Isaac Norris, Evan Morgan, Jos. Stretch, Benja. Franklin, Wm. Callender, Jas. Pemberton.
James Pemberton reports he deliver’d to the Governor the letter in answer to his to the Comittee pursuant to their directions, to which the Governor was pleas’d to reply he thank’d the Gentlemen for their good Intentions, and that he would Inform Generall Braddock thereof but did not signify he expected any Service from them and demanded the Generall’s letter to him which was accordingly deliver’d.
Benja. Franklin now comunicated a letter he had received from Wm. Shirlley secretary to Generall Braddock requesting a Supply of sixty waggens to be hir’d on his account and sent up to the camp with all possible dispatch laden with Oats and Indian Corn. Whereupon it was agreed to Comply with the Generall’s demand, and B. Franklin desird to publish Advertisements for the hire of the quantity of waggens with four horses and a driver Each at the rate of 15s. per day to carry a load of Oats and Indian Corn to the Camp at Wills’s Creek and to appoint the 9th: of next month to sett off from Philadelphia and James Pemberton to secure a quantity of Oats and Indian Corn sufficient to lade them.

The following letter from the Governor was also read viz. here Insert it.
On considering which it was agreed to supply the Governor with one hundred dollars to be sent to Ed: Shippen to advance to Labourers to be Employd in cutting the New Road towards the Ohio and Jas. Pemberton is desird to gett that sum from C. Norris and pay it to the Governor for that purpose.

